Morton, J.
The witness Clapp was asked, on cross-examinatian, whether at a particular time the plaintiff had told him the cause of his expulsion from the car; instead of replying directly, the witness answered that it was at another time. Ho question had been asked as to any conversation upon this subject at the latter time, and the repetition by the counsel of the answer of the witness in an interrogative form was for the purpose only of verifying his statement, and not an inquiry as to the subsequent conversation. The assent of the witness to it did not entitle the plaintiff to insist that all the conversation at the latter time should be put in evidence, as it was one which occurred at another time than that of which the plaintiff had inquired.
" As this evidence was incompetent, and may have prejudiced the defendant with the jury, we cannot say that it was immaterial. Exceptions sustained.